 In the Matter of STATE BEVERAGE DISTRIBUTORS No. 4, INC., EMPLOYERandINTERNATIONAL UNION OF UNITED BREWERY, FLOUR, CEREAL,SOFT DRINK AND DISTILLERY WORKERS OF AMERICA, C. I. 0.,PETITIONERCase No.10-RC-7,00.-Decided January 11, 19-50DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence D.Musser, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer's business :The Employer, a Florida corporation having its office and princi-pal place of business at Jacksonville, Florida, is engaged in the saleat wholesale of Ballantine ale and beer, and wine under a franchiseIrom Samuel and Beatrice Blank, a partnership doing business asState Beverage Distributors, which has its principal place of businessatMiami, Florida.State Beverage Distributors holds a franchisefor distribution of Ballantine products in the State of Florida, andannually purchases approximately $4,000,000 of these products, whichare shipped directly from the Ballantine brewery in New Jersey toits place of business at Miami or to such other points in Florida as itmay direct.The Employer purchases annually between $250,000 and$500,000 of Ballantine's beer and ale, and wine from State BeverageDistributors.All Ballantine products are shipped directly to theEmployer from outside the State.All the Employer's sales are madeat wholesale to licensed liquor dealers within the State.We find, contrary to the Employer's contention, that it is engaged incommerce within the meaning of the Act.'1Casteel Distributing Company,76NLRB 153.88 NLRB No. 20.62 STATE BEVERAGE' DISTRIBUTORS NO. 4, INC.632.The Labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees at the Employer'sJacksonville, Florida, plant, excluding office and clerical employees,guards, professional employees, and supervisors as defined in the Act.This unit would include five driver-salesmen, approximately fivedriver-helpers, and one warehouseman.The Employer contends thatthe appropriate unit, if any, should be limited to the driver-salesmen,excluding the driver-helpers and the warehouseman.Driver-helpers.-TheEmployer contends that these employees arecasual and irregular and should be excluded from the unit.Thesedriver-helpers are employed on a daily basis to help load the Em-ployer's trucks in the morning, assist the driver-salesmen on theirroutes, and help unload the trucks at the end of the day.Althoughthey are not carried on the Employer's permanent payroll, they appearon each current payroll as an extra labor classification, and the Em-ployer maintains records for the computation of statutory payrolldeductions.The record indicates that although there is a large turn-over among these employees, the use of driver-helpers is an integralpart of the Employer's operations.Moreover, the Employer's policyis to rehire incumbent driver-helpers if their work is satisfactory.In view of the nature of their work and the opportunity afforded bythe Employer for this continuous employment, we find that they areregular rather than casual employees.We shall include the driver-helpers in the unit.2The warehousemanassists in loading and unloading the Employer'strucks and maintains the Employer's warehouse in a clean and orderlymanner.He is a permanent hourly paid employee entitled to thebenefits of the Employer's insurance and vacation programs.TheEmployer would exclude this warehouseman because his work differsfrom that done by other employees sought by the Petitioner in its pro-posed plant-wide unit.As we have frequently found similar plant-wide units appropriate for the purposes of collective bargainingdespite diversity in the types of work performed by the employeesinvolved, we find the Employer's contention to be without merit.32The Morrison Milling Company,83 NLRB 800;Royal Palm Ice Company,82 NLRB 879.3Pepsi-Cola,Louisville Bottlers, Inc.,86 NLRB 1299;Florida Coca-Cola Bottling Com-pany(Jacksonville Coca-Cola Bottling Company Branch),87 NLRB 201. 64DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that the following employees of the Employer constitute aunit appropriate for the purposes of collective.bargaining within themeaning of Section 9 (b) of the Act:All employees at the Employer's Jacksonville, Florida, plant, ex-cluding office and clerical employees, guards, professional employees,and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Union of United Brewery, Flour, Cereal,Soft Drink and Distillery Workers of America, C. I. O.